Case 7:19-cr-01396 Document 25. Filed on 07/30/19 in TXSD Page 1 of 3 -

United States District Court

 

 

 

| Southern Bistrict of Texas
UNITED STATES DISTRICT COURT => JUL 3 2019
SOUTHERN DISTRICT OF TEXAS
. | McALLEN DIVISION David J. Bradley, Clerk
UNITED STATES OF AMERICA § ae Co
§ - a
Vv. § Criminal No. _ ~ . -
os “M-19-1396
* NATHAN LEE TAMEZ § -
§
SEALED INDICTMENT.
THE GRAND JURY CHARGES:
- Count One

From on or about June 26, 2019 to on or about June 27, 2019, in the Southern District of
Texas and within the jurisdiction of the Court, defendants,

NATHAN LEE TAMEZ

 

knowing and in reckless disregard of the fact that individuals, who were aliens, had come to,
entered and remained in the United States in violation of law, did knowingly and intentionally.
. conspire and agree together and with other persons known and unknown.to the Grand Jurors to
. transport and move said aliens within the United States in furtherance of such violation of law, |
‘that is, from a location near Alamo, Texas, to another location near Alamo, Texas, by means ofa
motor vehicle, .

In violation of Title 8, United States Code, Sections 1324(a)(1)(A\(W), 1324(a)(1)(A) (ii),

~ and 1324(a)(1)(B)(i).

 
Case 7:19-cr-01396 Document 25 Filed on 07/30/19 in TXSD_ Page 2 of 3

Count Two
From on or about June 26, 2019 to on or about June 21, 2019, in the Southern District of
| _ Texas and within the jurisdiction of the Court, defendants,
NATHAN LEE TAMEZ
~ knowing and in reckless disregard of the fact that Carlos Mena-Paredes was an alien who had come
to, entered, and remained in the United States in violation of law, did knowingly transport, move,
attempt to transport, and attempt to move said alien within the United States in furtherance of such
violation of law, that is, from a location near Alamo, Texas, to another location near Alamo, Texas,
- by means of a motor vehicle, for the purpose of commercial advantage and private financial gain.
. In violation of Title. 8, . United | States . Code, Sections 1324(a)(1)(A) (ii),
. 1324(a)(1)(A)(v)D, and 1324(a)(1)(B)(i. "
| a ' Count Three

From on or about June 26, 2019 to on or about June 27, 2019, in the Southern District of -

Texas and within the jurisdiction of the Court, defendants,

NATHAN LEE TAMEZ

 

knowing and in reckless disregard of the fact that Silviano Sanchez De Jesus was an alien who had ~
come to, entered, and remained in the United States in violation of law, did knowingly transport,
move, attempt to transport, and attempt to move said alien within the United States.in furtherance
of such violation of law, that is, from a location near Alamo, Texas, to-another location near Alamo,
Texas, by means of a motor vehicle, for the purpose of commercial advantage and private financial

gain.

 
Case 7:19-cr-01396 Document 25 Filed on 07/30/19 in TXSD Page 3 of 3

In violation of Title 8, United States Code, Sections 1324(a)(1)(A)(ii),

1324(a)(1)(ANW\AE, and 1324(ay(1)(BY(). |

 

 

A TRUE BILL
DD LO
FOREPERSON /

RYAN K. PATRICK .-
‘ UNITED STATES ATTORNEY (-

 

' . ASSISTANT UNITED STATES ATTORNEY

 

 
